DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed August 31, 2020, with respect to the rejection(s) of claim(s) 1 and 13-15 under Ma have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 2013/0020988) and Low (US 2011/0260682).
Kim discloses a plurality of receivers with coupled outputs.  Low discloses a transmitter that transmits wireless power to a plurality of receivers and commands each receiver to change its output impedance.  By changing its output impedance, the receiver’s output power is adjusted. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0020988) in view of Low (US 2011/0260682)..
With respect to claim 1, Kim discloses an electronic power system (fig 1-2; par 23-43) comprising: 
a power controller (105) comprising a wireless transmitter device; and 
a plurality of power cells (two shown in fig 1, three in fig 2; each power cell is a coil and a Charge RX pair; 121/124, 122/126, 202/203), each power cell comprising a wireless receiver device (12, 122, 202) for receiving wirelessly transmitted signals from said power controller, wherein each power cell is configured to provide a respective power output using signals received from the power controller (outputs of 124, 126, 203; the communication system is bidirectional), and wherein an output of the electronic power system is obtained from the respective power outputs of at least some of said plurality of power cells 127 combines at least 124 and 126).
Kim discloses a transmitter and a plurality of receivers, where at least some of the receivers have their outputs combined.  The phrase “an output of the electronic power system is obtained from the respective power outputs of at least some of said plurality of power cells” is not understood.  As claim 5 defines this as a combination of the individual power cell outputs, claim construction means that this narrowing limitation is not required to be read into claim 1.  Thus, claim 1 may be interpreted as having individual power cell outputs (none are combined).  Kim discloses that power cells can be left alone (output of 203) or combined with others (outputs of 124/126).  Thus, Kim 
Kim discloses bidirectional communication, which means that the transmitter communicates to the power cells.  And Kim discloses that each power cell has a power output.  Kim does not expressly disclose the last wherein clause of claim 1.  Low discloses an electronic power system (fig 7 and 9-13; par 50, 54-76) comprising:
a power controller (702) comprising a wireless transmitter device; and 
a plurality of power cells (710A-C), each power cell comprising a wireless receiver device for receiving wirelessly transmitted signals from said power controller (shown in more detail in figs 1-3);
wherein each power cell has an adjustable power output, and wherein the respective power outputs of said plurality of power cells are adjusted based on signals received from the power controller (par 50, 63, 70-71).  
Low discloses the transmitter commands each receiver to change its load resistance, which then adjusts its power output.  Kim and Low are analogous because they are from the same field of endeavor, namely wireless power systems with a plurality of receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kim to include the adjustable load resistance, as taught by Low.  The motivation for doing so would have been to control power distribution to satisfy load requirements (Low par 4, 63).
With respect to claim 2, Low discloses the power controller is arranged to transfer energy wirelessly to the power cells such that the respective power output of a power cell is generated from signals received from the power controller via wireless 
With respect to claim 4, Kim (par 34-36) and Low (par 46-47) both disclose that said plurality of power cells are individually addressable by said power controller.  Both references disclose the ability to direct communications to a specific receiver (as opposed to a broadcast message that all receivers respond to simultaneously). 
With respect to claim 5, Kim discloses the output of the electronic power system is obtained from a combination of the respective power outputs of at least some of said plurality of power cells such as from a combination of the respective power outputs of two or more of said plurality of power cells (127 combines outputs of at least some of the plurality of power cell outputs, namely 124 and 126).  
With respect to claims 6-7, Kim discloses at least one of the power cell outputs are connected (see fig 1-2), but does not expressly disclose how.  There are only two options for connecting electrical outputs: in series or in parallel.  Therefore, through the “obvious to try” rationale, it would have been within the level of ordinary skill to select either series (claim 6) or parallel (claim 7) connections for how outputs 124/126 are applied to the battery 128 or load 129.  MPEP §2143(E).
The skilled artisan would understand that outputs in series have their voltages summed while outputs in parallel have their current summed.  Thus, depending on the needs of the battery/load, the skilled artisan would have been motivated to select either series or parallel. 
With respect to claim 8, Kim discloses said plurality of power cells are configurable into different physical and/or electrical arrangements in order to change the 
Alternatively, the skilled artisan would have understood that the physical arrangement of electrical devices (power cells) does not affect their electrical functionality.  Physically moving pieces around is an obvious modification.  It does not produce any new or unexpected benefits. 
With respect to claim 9, Low discloses each power cell further comprises an AC-to-DC converter (fig 5, item 308) for converting the output from said wireless receiver device.  Furthermore, wireless power is transmitted as AC and Kim’s battery requires DC power.  Thus, Kim obviously includes an AC/DC converter as well.  It would appear that this converter is part of Charge RX (124, 126, 203).
With respect to claim 10, Low discloses each power cell further comprises one or more DC-to-DC converters (310) located downstream of said AC-to-DC converter for providing the respective power output of said power cell.  
With respect to claim 11, Kim (123, 201) and Low (fig 5, item 316; par 46, 50) both discloses each power cell comprises a transmitting device for communicating wirelessly with said power controller and/or wherein said wireless receiver device comprises a transceiver (the bidirectional arrow 112 in Kim indicates that the “Comm System” both transmits and receivers, thereby making it a “transceiver”).  
.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Low and Mueller (US 2014/0327300).
With respect to claim 13, Kim and Low combine to disclose an electronic power system as recited in claim 1, the output of which is provided to a load (Kim 129, 207; Low 350).  The combination does not expressly disclose the load is an actuatable element of an actuator system. 
Mueller discloses an actuator system comprising: an actuatable element (par 3), wherein the output of a power system is provided to said actuatable element to cause said actuatable element to move (par 3).  
The combination and Mueller are analogous because they are from the same field of endeavor, namely power supplies and power consuming loads.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to either: A) configure the combination’s load to be an actuator; or B) configure the Mueller’s actuator’s power source to be the combination’s wireless power system.  The motivation for (A) and (B) would have been the simple substitution of one known device (a load or a power source) for another to obtain predictable results (the successfully application of power to a load that requires it).  MPEP §2143(B).  
With respect to claim 14, the combination discloses the motor drive system, as discussed above in the art rejection of claim 13.  Mueller discloses the actuator may be an electric motor (par 3).  The references are analogous, as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADI AMRANY/           Primary Examiner, Art Unit 2836